       Case 2:20-cv-00170-WJ-CG Document 87 Filed 03/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

              Plaintiff,
v.                                                              No. CV 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

              Defendant.

                            ORDER VACATING MOTION HEARING
                           AND RESETTING BRIEFING SCHEDULE

       THIS MATTER is before the Court upon review of the record. Upon receipt of

Defendant Tap Rock Resources, LLC’s Notice of Withdrawal of Motion to Compel

Martin’s Verification and Plaintiff’s Discovery Responses (the “Notice”), (Doc. 86), filed

March 15, 2021, the Court shall vacate the Motion Hearing scheduled for Tuesday,

March 23, 2021.

       IT IS THEREFORE ORDERED that the Motion Hearing scheduled for Tuesday,

March 23, 2021, at 2:00 p.m. is hereby VACATED.

       IT IS FURTHER ORDERED that Defendants may file their response to Plaintiff’s

Motion for Conditional Certification and Court-Authorized Notice, (Doc. 49), by April 15,

2021. Plaintiff may file a reply in support of his motion no later than April 29, 2021.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
